Citation Nr: 0900177	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-20 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis. 

2.  Entitlement to service connection for eye disability as 
secondary to hepatitis.

3.  Entitlement to service connection for acquired 
psychiatric disability as secondary to hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
filed a notice of disagreement in May 2005, a statement of 
the case was issued in May 2006, and a substantive appeal was 
received in June 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA outpatient treatment records dated in September 2004 
reflect that a VA physicians assistant concluded the veteran 
had hepatitis C that was as likely as not connected to 
episodes of hepatitis during service.  The veteran underwent 
a VA examination in May 2006, at which time he noted that the 
veteran was treated for acute hepatitis while in the service.  
The examiner could not give an opinion without resorting to 
speculation regarding whether the veteran had hepatitis C or 
B related to infectious hepatitis treated in service.  He 
nevertheless opined that it was as likely as not that the 
veteran's current hepatitis C was connected to the episode of 
hepatitis that the veteran was treated for in service.  

Given the above inconsistencies in the examiner's opinions, 
the Board finds that additional VA examination would be 
helpful in the adjudication of the claim.

As the veteran's claim for service connection for hepatitis 
is being remanded, and because adjudication of this claim may 
impact adjudication of the veteran's claims for service 
connection for eye disability and acquired psychiatric 
disability as secondary to hepatitis, the Board concludes 
that these claims are inextricably intertwined.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the 
foregoing, the veteran's claims for service connection for 
eye disability and acquired psychiatric disability as 
secondary to hepatitis also must be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current hepatitis.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  Any current hepatitis 
capable of diagnosis should be clearly 
reported.  The examiner should resolve 
any conflicting opinions, specifically 
those rendered by the September 2004 
physicians assistant and the May 2006 VA 
examiner.  If current hepatitis is 
diagnosed, then the examiner should offer 
an opinion as to whether it is at least 
as likely as not (i.e. a 50-percent  or 
higher degree of probability) that such 
hepatitis is causally related to the 
veteran's active duty service, to include 
the hepatitis for which he was treated 
during active service.  A rationale for 
such opinion should be furnished. 

2.  After completion of the foregoing, 
the RO should readjudicate the claim of 
service connection for hepatitis, and 
the claims for eye disability and 
acquired psychiatric disability as 
secondary to hepatitis.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

